Citation Nr: 0928472	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-29 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which reopened the Veteran's claim 
of entitlement to service connection for a low back 
disability and denied service connection on the merits.  The 
Veteran submitted a notice of disagreement with the denial of 
service connection for a low back disability in February 2008 
and subsequently perfected his appeal in September 2008.  

With regard to the Veteran's petition to reopen his claim, 
the Board must first consider whether new and material 
evidence has been received.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002).  Although the RO reopened the claim, the Board 
must still determine whether new and material evidence has 
been submitted prior to adjudicating the claim on the merits.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); VAOPGCPREC 05-92.  As discussed fully under the 
analysis section, new and material evidence has not been 
received to reopen the claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO reopened and denied the Veteran's claim of 
entitlement to service connection for a back disability in a 
rating decision issued in July 1976.

2.  Evidence submitted subsequent to the RO's July 1976 
decision is cumulative or redundant, and does not relate to 
an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1976 decision which reopened and denied the 
Veteran's claim of entitlement to service connection for a 
back disability is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
low back disability has not been received, and the Veteran's 
claim is not reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The August 
2007 notice letter informed the Veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.   The duty to notify 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  In the present case, 
the Veteran received notice as to the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought in the August 2007 
notice letter.  

A notice letter dated in August 2007 informed the Veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2008).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

In general, decisions of the agency of original jurisdiction 
that are not appealed in the prescribed time period are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may only be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the Veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been received, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements, which are beyond the competence of 
the person making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. §3.303(b) (2008).  If 
chronicity is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. §3.303(d) (2008).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether a claimant has 
submitted new and material evidence with respect to that 
claim after the last final denial.  In this case, the last 
final denial is the unappealed July 1976 rating decision.

At the time of the July 1976 rating decision, the evidence of 
record included the Veteran's service treatment records, VA 
medical center treatment records, private treatment records 
dated in January 1967 and March 1976 through April 1976, and 
lay statements.

The Board notes that in January 1976, the RO denied the 
Veteran's claim of entitlement to service connection for a 
low back disability on the merits.  The basis for that 
decision was a finding that although the Veteran's service 
treatment records referred to three episodes of acute lumbar 
strain, the Veteran's low back disability was considered 
acute and transitory, there was an absence of continuity of 
lumbar strains, there were no residuals at the time of his 
separation from service, and there was no medical evidence of 
a nexus between his lumbar strains in service and his then 
existing low back disability.  The RO decision also noted 
that the Veteran sustained an intercurrent injury.  He 
received treatment for an acute lumbar strain in January 1967 
that he sustained while lifting a ladder.

In a subsequent July 1976 rating decision, the RO apparently 
reopened the Veteran's claim of entitlement to service 
connection for a back disability.  The RO denied the claim 
because the private treatment records and lay statements 
submitted by the Veteran did not relate the Veteran's back 
disability to service.  The Veteran was notified of that 
decision and of his appellate rights by letter from the RO 
dated in August 1976.  He did not appeal.  See 38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).  

The evidence added to the record since the July 1976 rating 
decision includes a January 1978 VA examination report, 
private treatment records dated April 2005 and October 2005, 
and lay statements by the Veteran.

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e., after 
July 1976) evidence raises a reasonable possibility of 
substantiating the claim.  In answering this question, the 
Board will focus its attention on whether any of the 
additionally submitted evidence demonstrates a medical nexus 
between the Veteran's current low back disability and his 
military service.

The Veteran was provided a VA examination in January 1978.  
The examiner noted that the Veteran stated he had back pain 
for at least 25 years and since his military service.  The 
Veteran stated he injured his back during training in 
December 1953.  The Veteran also reported to the examiner 
that he had worn a back brace for the previous ten years.  
The examiner noted the Veteran's statement that he could not 
lift things or hold a job due to his back pain.  The examiner 
stated that the Veteran had low back pain which sometimes 
went into his legs and that he occasionally had numbness.  
The examiner observed that the Veteran's vertebral alignment 
was normal, and that there was no paraspinal spasm and no 
localized tenderness.  An x-ray of the Veteran's lumbosacral 
spine revealed scoliosis.  See VA radiographic report; 
January 24, 1978.  An x-ray of the lower spine revealed no 
evidence of fracture or dislocation at L5-S1.  The vertebral 
bodies of the Veteran's spine were well aligned and the 
intervertebral spaces and sacroiliac joints were normal.  See 
VA radiographic report; January 19, 1978.  The physical 
examiner diagnosed the Veteran with low back pain.  See VA 
examination; January 19, 1978.  

The Veteran's statements to the VA examiner concerning the 
chronicity of his low back pain are not new, are repetitive 
of evidence which was already in the file, and are 
duplicative of his prior contentions.  The fact the Veteran's 
self-report of the chronicity of his low back pain has been 
made part of medical records does not alter this.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 
8 Vet. App. 113, 121 (1995).

The diagnosis of low back pain by the VA examiner is 
duplicative of evidence already in the file and therefore is 
not new.  Additionally, the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom 
Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

Although the Veteran's diagnosis of scoliosis is new because 
it had not previously been submitted to agency decision-
makers, this evidence is not material because congenital or 
developmental defects, including scoliosis, refractive error 
of the eye, personality disorders and mental deficiency as 
such are not diseases or injuries within the meaning of 
applicable legislation.  See 38 C.F.R. § 3.303(c) (2008).

Further, none of the findings of the January 1978 VA 
examination relate to unestablished facts necessary to 
substantiate the low back disability claim.  The medical 
evidence from this examination does not contain a medical 
nexus opinion relating the Veteran's current low back 
disability to his active service.  

Treatment records from D.H.C. and S.J.R.C. document treatment 
for the Veteran's low back pain.  An April 2005 magnetic 
resonance imaging (MRI) test indicated low back pain and 
lumbar spinal stenosis.  See private treatment record; 
D.H.C.; April 13, 2005.   Dr. K.A. diagnosed the Veteran with 
spinal stenosis and right S1 radiculopathy.  See office note; 
M.B.J.C.; April 27, 2005.  In October 2005, the Veteran was 
diagnosed with spinal stenosis, back pain, and lumbar 
spondylosis.  See private treatment record; S.J.R.C.; October 
5, 2005.

Although the Veteran's diagnoses of spinal stenosis, right S1 
radiculopathy, and lumbar spondylosis are new because they 
had not previously been submitted to agency decision-makers, 
this evidence is not material because it does not relate to 
an unestablished fact necessary to substantiate the claim 
(i.e. whether there is a medical nexus between the Veteran's 
current low back disability and his active service).  The 
reports of low back pain by the Veteran to his physicians are 
duplicative of evidence already in the file and pain alone 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez, 13 
Vet. App. at 285.  Crucially, the additionally received 
evidence does not contain a medical nexus opinion relating 
the Veteran's current low back disability to his active 
service, including continuity of symptomatology.  See Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. 
App. 277, 280 (1994) [holding that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without properly addressing the crucial matter of 
medical nexus, does not constitute new and material 
evidence].  

The Veteran addressed the issue of medical nexus in his July 
2007 request to reopen his claim of entitlement to service 
connection, his February 2008 notice of disagreement, and his 
September 2008 VA Form 9 (substantive appeal).  The Veteran 
reiterated his contention that he injured his back during his 
active service and he has continued to have back pain since 
his in-service injuries.  However, this 


statement is cumulative and redundant of statements and 
evidence of record at the time of the July 1976 decision.  
Accordingly, the evidence is not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  Moreover, in Moray v. Brown, 5 
Vet. App. 211, 214 (1993), the Court specifically stated that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186 (1997), the Court again noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. § 5108."

In summary, the evidence submitted after July 1976 shows the 
Veteran's treatment for a low back disability.  That the 
Veteran had low back problems and injured his back during 
active service, however, had been previously established and 
were not in dispute.  The additionally received evidence does 
not establish a relationship between the Veteran's military 
service and his current back disability.

The additionally submitted evidence does not raise the 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2008); see also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) (a claimant seeking disability benefits must 
establish a connection between service and the claimed 
disability).

For the reasons and bases expressed above, the Board finds 
the Veteran's attempt to reopen his claim of entitlement to 
service connection for a low back disability is unsuccessful 
given the absence of new and material evidence to reopen the 
claim.  The Veteran has received ample notice of what was 
required of him (see the Board's VCAA discussion above), but 
he has not supplied the requisite medical evidence.  See 38 
U.S.C.A. § 5107(a) (West 2002) (it is the claimant's 
responsibility to support a claim for VA benefits).

In summary, the recently received evidence is not new and 
material, the claim of service connection for a low back 
disability is not reopened, and the benefit sought on appeal 
remains denied.




ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a low back disability 
has not been received.  The claim is not reopened and remains 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


